ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 4/27/22 wherein claims 1-25, 27, and 28 were canceled and claims 26, 29, 30, and 33 were amended.
	Note(s):  Claims 26 and 29-34 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 4/27/22 to the rejection of claims 26, 27, and 29-34 made by the Examiner under 35 USC 112, improper Markush, and/or double patenting have been fully considered and deemed persuasive for reasons of record.  Therefore, all outstanding rejections are hereby WITHDRAWN.

ALLOWABLE CLAIMS
Claims 26 and 29-34 are allowable over the prior art of record.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious compounds of Formula III wherein the HCVR is selected from SEQ ID Nos:  2, 18, 34, 50, 66, 82, 98, 130, 146, 162, 178, 194, 210, 226, 242, 258, 274, 290, 322, 338, 354, 370, 386, 402, 418, 434, 458, 466, 474, 482, 490, 498, 506, 514, 538, and 554 and the LCDR sequence is selected from SEQ ID Nos:  (all those listed in independent claim 26) 10, 26, 42, 58, 74, 90, 106, 122, 138, 154, 170, 186, 202, 218, 234, 250, 266, 282, 298, 314, 330, 346, 362, 378, 394, 410, 426, 442, 522, 530, 546, and 562.  The closest art is Applicant’s own work, US Patent No. 10,905,784.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 6, 2022